Citation Nr: 1539944	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran represented by:     Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Oakland, California currently has jurisdiction of the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states that he injured his back in service at MacDill Air Force Base in March 1968.  As a result, he also states he was released early from service.  The medical evidence reflects that the Veteran currently has lumbar stenosis with radiculopathy.  The service treatment records do not demonstrate a back injury.  In addition, the RO has not provided a VA examination to determine if the Veteran has a current back disability related to service.  

As noted, the service treatment records do not contain any treatment of a back injury, physical profiles, reference to an in-patient hospitalization, or Medical Board evaluation to determine if the Veteran was fit for further service.  The file, however, does not contain the Veteran's personnel file, which may contain documentation establishing that the Veteran was released early due to a back injury.  The Board has determined that the personnel records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, the Veteran has evidence of a current low back disability and he has linked that disability to an injury to his back in service.  

The Board has therefore determined that once the records development is completed, VA should provide the Veteran with a VA examination as there is evidence of a back injury in service and evidence the Veteran has a current low back disability, which may be associated with service, but insufficient competent evidence of record for the Board to make a decision.  As the record is insufficient to decide these claims, a VA examination and medical opinion is needed under the duty to assist to ascertain whether a disability is present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. at 86.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's personnel file.  All efforts must be documented and associated with the file. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  After the foregoing record development is completed, provide the Veteran a VA examination for a low back disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a low back disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was cause dby service, or is otherwise related to service, to include the Veteran's lay statements of an in-service back injury.

The examiner is asked to discuss the clinical significance of a work related fall and injury suffered by the Veteran in April 1998.  

The examiner must not rely solely on the absence of a back injury in service as the basis for a negative opinion.  The question is whether any current low back disability is related to service

A complete rationale for any opinion offered should be provided.

3.  After the development requested is completed, readjudicate the claim for service connection for a low back injury.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




